 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

MASTER SERVICE PROVIDER AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the 14th day of March, 2012
(“Effective Date”), by and between Anthrogenesis Corporation, a New Jersey
Corporation, doing business as Celgene Cellular Therapeutics (a wholly owned
subsidiary of Celgene Corporation) having its principal place of business at 33
Technology Drive, 2nd Floor, Warren, NJ 07059 (together with its affiliates
hereinafter collectively referred to as “CCT”) and Enumeral Biomedical
Corporation, having a place of business at 1450 Broadway, 24th Floor, New York,
NY 10018 (hereinafter called “Service Provider”).

 

In consideration of the mutual promises contained herein, the parties hereby
mutually agree as follows:

 

1.    Appointment

 

Service Provider will perform the services (the “Services”) described in the
attached Exhibit(s), made fully a part hereof, according to the timeframes and
schedules listed in said Exhibit(s). In the event that the parties hereto shall
reach agreement with respect to the provision of additional services hereunder,
such services shall be set forth in writing and attached hereto as additional
Exhibit(s), which Exhibit(s) shall be made fully a part hereof, and such
services shall be deemed to be Services hereunder. No such additional services
shall be approved without first being reduced to a writing, which is executed by
the parties hereto. To the extent that terms contained in Exhibit(s) conflict
with this Agreement, the terms and conditions of this Agreement will control.
Service Provider shall advise CCT of the names and provide CCT with the
resume(s) of personnel prior to assigning them to perform the Services if
requested by CCT. CCT reserves the right, at its sole discretion, to reject any
personnel.

 

2.    Compensation

 

In consideration for Service Provider’s satisfactory performance of the
Services, CCT shall pay Service Provider a fee in the amount and on the terms
specified in Exhibit(s) attached hereto. Invoices must reference the appropriate
purchase order number and sent to the attention of Accounts Payable, Celgene
Cellular Therapeutics, 7 Powder Horn Drive, Warren, NJ 07059.

 

CCT shall pay the amount of each invoice received from Service Provider within
forty-five (45) days of receipt by CCT unless CCT has notified Service Provider
within such forty-five (45) day period that it disputes any particular invoiced
item(s), which dispute the parties shall attempt in good faith to resolve.
Because of the difficulty in substantiating the validity of claims for payment
increases with time, CCT reserves the right to decline to pay on invoices more
than ninety (90) days after an expense has been incurred. In no event will CCT
pay on invoices submitted more than one hundred eighty (180) days after an
expense has been incurred.

 

3.    Confidentiality

 

“Confidential Information” shall, for the purpose of this Agreement, mean all
information in any form, tangible or intangible, which may be disclosed, or has
been disclosed by CCT to Service Provider in writing, orally or by observation
which is nonpublic, proprietary, a trade secret, or confidential in nature and
all of the information obtained from CCT or generated by Service Provider during
the course of its work for CCT. Service Provider agrees to hold in trust and
confidence all Confidential Information. Service Provider further agrees that it
shall not disclose all or any part of such Confidential Information to any third
party or make any use thereof (except to perform the Services pursuant to the
provisions of this Agreement), or publish or present any work which in whole or
in part uses or includes Confidential Information, without the prior written
consent of CCT. Service Provider agrees to restrict access to all Confidential
Information to only such limited group of its authorized employees, who require
such information in connection with the performance of Services under this
Agreement. Such authorized employees shall be under confidentiality obligations
at least as restrictive as set out in this Agreement. It is understood, however,
that this restriction shall not apply to information which Service Provider can
demonstrate by its competent written records predating disclosure under this
Agreement (i) was known to it prior to the relationship between CCT and Service
Provider, (ii) was lawfully revealed to Service Provider by a third party which
has the legal right to disclose such information, or (iii) is or becomes part of
the public domain through no fault of Service Provider. Service Provider shall
return to CCT or destroy all Confidential Information in tangible form
(including all copies, extras or derivatives thereof in any medium) within
thirty (30) days after the termination or expiration of this Agreement, or upon
request from CCT, whichever comes first, except that Service Provider may keep
one (1) archival copy of such information in its legal files solely for the
purpose of monitoring compliance under this Agreement.

 

1

 

 

4.    Intellectual Property

 

4.1    Work for Hire

 

The parties expressly agree that all work performed under this Agreement is a
work made for hire as defined under 17 USC Section 101. All communications,
materials, concepts and plans developed by Service Provider which are or have
been made, conceived or written by Service Provider or its employees and which
are based upon Services performed by Service Provider for CCT shall belong
exclusively to CCT, including, without limitation, all rights to obtain
copyrights therein. In cases where an original work or a copy of an original
work cannot be assigned to and owned by CCT, CCT shall be notified by Service
Provider, and Service Provider shall obtain rights of use in CCT’s favor, as CCT
may require. All communications, materials and artwork provided by CCT shall
also remain the property of CCT, including, without limitation, any copyrights
or other intellectual property rights therein.

 

4.2    Assignment of Intellectual Property

 

Service Provider hereby assigns to CCT all intellectual property, including, but
not limited to, all patents, patent applications, copyrights, discoveries and
inventions, whether patentable or not, conceived or reduced to practice by
Service Provider or its employees, agents or consultants, alone or jointly with
others, during the term of this Agreement, which intellectual property either
(i) based upon any information received from CCT or (ii) directly arising from
the Services provided by Service Provider to CCT hereunder (“Intellectual
Property”). Service Provider agrees to disclose promptly and fully all
Intellectual Property and to assist, and cause its employees, agents and
consultants to assist, CCT in every reasonable way, at CCT’s expense, to protect
the rights of CCT or any affiliate in the Intellectual Property, including,
without limitation, to obtain patents and copyrights thereon in any and all
countries.

 

4.3    Background Technology

 

Notwithstanding the foregoing, nothing in this Agreement expressly or otherwise
provides for a license to Celgene of Service Provider’s pre-existing technology,
or any inventions, discoveries or improvements to Service Provider’s
pre-existing technology which in no way incorporates, references or utilizes any
Celgene Confidential Information (together, “Improvements”), whether patentable
or not. For clarity, Improvements will be owned solely by Service Provider
including, but not limited to, use of Service Provider’s technology to measure
from patient-derived materials, the single cell secretion of certain proteins
with potential utility in determining the presence or absence of disease
processes.

 

5.    Term and Termination

 

This Agreement shall be effective as of the Effective Date and shall remain in
full effect for three (3) years from the Effective Date, unless terminated in
accordance with the terms below and may be renewed by mutual consent of Service
Provider and CCT for such additional period as the parties may agree upon;
provided, however, if an Exhibit for Services is executed by the parties prior
to the expiration or termination of this Agreement and the Services under the
Exhibit have not been completed prior to the expiration or termination of the
Agreement, then the term of this Agreement shall be automatically extended to
expire on the earlier of (a) the completion of the Services under the Exhibit,
or (b) the termination by the parties of such Exhibit in accordance with Section
5(a) or 5(b) below:

 

2

 

 

a.CCT may:

 

(i) terminate this Agreement or any Exhibit, at any time upon thirty (30) days
written notice to Service Provider;

 

(ii) terminate this Agreement immediately, in the event of the filing of a
petition in voluntary bankruptcy or an assignment for the benefit of creditors
by Service Provider, or upon other action taken or suffered, voluntarily or
involuntarily, under any federal or state law for the benefit of debtors by
Service Provider, except for the filing of a petition in involuntary bankruptcy
against Service Provider which is dismissed within thirty (30) days thereafter;

 

(iii) give notice of the immediate termination of this Agreement in the event
Service Provider shall materially default in the performance of any duty or
obligation imposed upon it by this Agreement and such default shall continue for
a period of thirty (30) days after written notice thereof has been given to
Service Provider by CCT.

 

b.Service Provider may:

 

(i) terminate this Agreement in the event CCT shall materially default in the
performance of any duty or obligation imposed upon it by this Agreement and such
default shall continue for a period of thirty (30) days after written notice
thereof has been given to CCT by Service Provider.

 

Termination or expiration of the term hereof shall not relieve Service Provider
of the obligations imposed upon Service Provider, as set forth in paragraph
16.5. In the event of termination by CCT for any reason other than Service
Provider’s breach of the terms of this Agreement, Service Provider shall be
reimbursed for costs incurred directly in the performance of the Services prior
to the date of the notice of termination, and for all reasonable non-cancelable
commitments incurred directly in the performance of the Services and outstanding
as of that date, provided that Service Provider uses its best efforts to
mitigate same.

 

6.    Independent Contractor

 

The relationship of Service Provider to CCT is that of an independent contractor
and nothing herein shall be construed as creating any other such relationship.
Service Provider may adopt such arrangements as it may desire with regard to the
details of the Services performed hereunder, the hours during which the Services
are to be provided, and the place or places where the Services are to be
furnished, provided that such details, hours and places shall be consistent with
the proper accomplishment of the Services, and provided further that the
Services shall be performed in a manner calculated to attain the most
satisfactory results for CCT. CCT and Service Provider acknowledge and agree
that the personnel employed by Service Provider in performing the Services shall
remain at all times employees of Service Provider, and Service Provider shall
remain solely liable for all aspects of the employment of such persons
including, recruitment, termination, training, promotion, compensation,
benefits, F.I.C.A., payroll taxes and all other deductions or payments to be
made by employers for or on behalf of employees. Service Provider shall not be,
and shall not represent itself, or any of its employees, officers, directors,
representatives, agents or contractors to anyone as an employee of CCT, or as
being entitled to any employment rights or benefits from CCT.

 

3

 

 

7.    Compliance

 

In the event Service Provider is to perform any of the Services on CCT’s
premises, Service Provider agrees that it shall comply with the applicable
safety rules and regulations of the particular location where the Services are
to be performed, and CCT agrees that said safety rules and regulations shall be
made available to Service Provider before the commencement of performance of any
such Service.

 

In the event Service Provider receives notice of an adverse event in error from
a third party, Service Provider will inform Celgene’s Drug Safety Group within
twenty-four (24) hours of receiving the notice, via Global Drug Safety
Department, 86 Morris Avenue, Summit, NJ 07901, phone: 800-640-7854; fax
908-673-9115/9154. The Service Provider shall collect from the reporter and
provide to Celgene the following minimum information: name, credentials,
address, telephone and fax number of the reporter of the adverse event.

 

8.    Audit

 

8.1    During the term of this Agreement and for two (2) years after its
expiration or termination, CCT shall have the right to audit and inspect all
documentation related to the Services, including any financial records of
Service Provider associated with this Agreement or any Exhibit under this
Agreement. Service Provider will make available all such documentation upon
request for inspection, copying, review and audit at reasonable times by
representatives of CCT or any regulatory agencies. Such records may include,
without limitation, invoice records, invoices from third parties, contracts with
third parties and payments relating to this Agreement. To the extent such
records are not separable from other customer records, Service Provider will
give reasonable access to the records to an independent auditor selected by CCT,
who will audit the records and may disclose the results of the audit only to the
extent it relates to this Agreement. In no event shall other customer
information be disclosed to CCT.

 

8.2    CCT will have the right, but not the obligation, to independently visit
Service Provider or any sites where the Services are performed to review
performance of Services herein. In the event CCT intends to undertake such
visits, CCT will provide reasonable notification to Services Provider, and
Service Provider will provide assistance and cooperation.

 

8.3    Service Provider agrees to take reasonable steps that are requested by
CCT as a result of an audit to cure deficiencies in all documentation related to
the Services. Service Provider will retain copies of all documentation related
to the Services, in conformance with applicable national and local regulations
and as specified by CCT. Service Provider agrees to advise CCT of any regulatory
inspection and to provide CCT with a copy of any inspection report. Any response
to a regulatory agency will be subject to approval by CCT prior to issuance.
Such approval will not be unreasonable withheld.

 

9.    Indemnification

 

9.1 Indemnification by Service Provider

 

Service Provider shall indemnify, defend and hold harmless CCT and its officers,
directors, employees and agents from and against all claims, causes of action,
suits, damages and costs arising out of, resulting from, or otherwise in respect
of, the negligent acts, or willful misconduct of Service Provider or its
officers, directors, employees or agents pertaining to the activities to be
carried out pursuant to Service Provider’s obligations under this Agreement;
provided, however, that Service Provider shall not hold CCT harmless from claims
to the extent arising out of the negligence or willful misconduct of CCT or its
officers, directors, employees or agents.

 

9.2 Indemnification by CCT

 

CCT shall indemnify, defend and hold harmless Service Provider and its officers,
directors, employees and agents from and against all claims, causes of action,
suits, damages and costs arising out of, resulting from, the negligent acts or
willful misconduct of CCT or its officers, directors, employees or agents
pertaining to the activities to be carried out pursuant to this Agreement;
provided, however, that CCT shall not hold Service Provider harmless from claims
to the extent arising out of the negligence or willful misconduct of Service
Provider or its officers, directors, employees or agents.

 

4

 

 

10.    Equal Opportunity

 

Service Provider acknowledges that it understands that CCT is an Equal
Opportunity Employer and Service Provider warrants that Service Provider
complies with the Fair Labor Standard Act of 1938, as amended. Service Provider
agrees that, if this Agreement is construed to be a subcontract within the
meaning of the Rules and Regulations approved by the United States Secretary of
Labor pursuant to Executive Order 11246, as amended, the Vietnam Era Veterans
Readjustment Act of 1974, as amended, or the Rehabilitation Act of 1973, as
amended, or of the regulations issued pursuant to Executive Order 11625, the
provisions of those regulations as well as the Equal Opportunity and
Nondiscrimination provision of Section 202 of Executive Order 11246 shall be
incorporated herein by reference and shall be binding upon Service Provider as
part of this Agreement.

 

11.    Insurance

 

Commencing with the performance of Services hereunder, Service Provider shall
during the term of Service Provider’s obligations under Section 9 hereof,
maintain insurance of the type and minimum coverage indicated below. The term of
coverage shall be evidenced by certificates of insurance to be furnished at
CCT’s request.

 

Type   Minimum Limits Worker’s Compensation   Statutory Employer’s Liability  
$100,000 General Liability  

$1,000,000

(Combined single limit)

Automobile – any auto  

$1,000,000

(Combined single limit)

 

12.    Service Provider’s Warranties; Conflicts of Interest

 

12.1 No Conflict of Interest or FDA Debarment

 

Service Provider represents and warrants that: (i) it has no obligations to any
third party which (a) will in any way limit or restrict its ability to perform
Services for CCT hereunder or (b) conflict with the rights granted to CCT
hereunder, (ii) it shall not disclose to CCT, nor make any use of in the
performance of Services hereunder any trade secrets or confidential or
proprietary information of any third party without the consent of such third
party, and (iii) it has not been debarred or suspended by the FDA from providing
services to a company that has a pending or approved drug product application.

 

12.2 Requirement to Advise of Future Conflicts

 

Service Provider further warrants and affirms that it shall advise CCT of any
relationship described in Section 12.1(i) that might arise during the term of
this Agreement. In such event, CCT shall have the option to immediately
terminate this Agreement without further liability to Service Provider other
than the obligations to pay for Services actually rendered as of the date of
termination.

 

12.3 Professional Standards

 

Service Provider warrants that (i) it possesses the necessary expertise to
perform the Services hereunder consistent with the highest professional
standards of the industry, and (ii) the Services will be performed in a
professional and workmanlike manner consistent with the highest professional
standards of the industry. Service Provider shall re-perform any Services not in
compliance with this warranty brought to its attention within a reasonable time
after those Services are performed.

 

5

 

 

13.    Tax Reporting and Payment

 

Any tax or other governmental charges that apply to this Agreement or to the
compensation payable to Service Provider hereunder are conclusively presumed to
be included in such compensation and accordingly, any such tax or governmental
charge shall not be added to any invoice submitted by Service Provider. CCT is
not responsible for payment of any employment, self-employment, or withholding
taxes imposed as a result of the performance of Services under this Agreement,
whether by Service Provider, its employees, agents, consultants or
sub-contractors. Service Provider shall maintain records of the employee
benefits provided to any employee of Service Provider performing Services
hereunder on a substantially full-time basis for a period of one (1) year or
longer and such other information needed by CCT to demonstrate compliance with
the requirements of Internal Revenue Code Section 414(n) and related
sub-sections, as amended from time-to-time, pertaining to “leased employees”.
For this purpose “on a substantially full-time basis” shall mean fifteen hundred
(1,500) hours in a twelve (12) month period or such amount specified by US tax
regulation or notice in effect during the term of this Agreement. Service
Provider shall maintain such records for at least six (6) years and furnish such
data to CCT at its request.

 

14.    Notice

 

Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be made by overnight courier or certified mail,
return receipt requested, and will be deemed given as of the date it is received
by the receiving party. Notice shall be given to the parties at the address
listed below:

 

If to Service Provider:

 

Enumeral Biomedical Corporation

1450 Broadway, 24th Floor

New York, NY 10018

Attention: Arthur Tinkelenberg

 

If to CCT:

 

Celgene Cellular Therapeutics

33 Technology Drive, 2nd Floor

Warren, NJ 07059

Attention: *

 

With a copy to:

 

Vice President, Legal and Chief Counsel

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Fax: (908) 673-2771

 

15.    Miscellaneous Provisions

 

15.1    Assignability

 

No assignment by Service Provider of this Agreement or any of its rights, duties
or obligations hereunder, shall be effective without CCT’s prior written
consent, and any attempted assignment in violation of this paragraph 16.1 shall
be void.

 

15.2    Relief

 

In the event of the actual or threatened breach by Service Provider of any of
the terms of paragraphs 3 or 4 hereof, CCT shall have the right to specific
performance and injunctive relief. The rights granted by this paragraph are in
addition to all other remedies and rights available at law or in equity.

 

15.3    Complete Agreement

 

This Agreement, together with any Exhibit(s) attached hereto, constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof, and there are no other agreements or understandings, written or oral,
between the parties relating to the subject matter of this Agreement.

 

15.4    Amendments

 

This Agreement may not be altered, changed or amended except by a writing signed
by each of the parties hereto.

 

15.5    Survival

 

The provisions of paragraphs 3, 4, 8, 9, 10, 11, 12, 13, 15.9 and 15.10 of this
Agreement shall survive the expiration and/or termination of this Agreement.

 

15.6    Severability

 

In the event that any provision of this Agreement is held illegal or invalid for
any reason, such provision shall not affect the remaining parts of this
Agreement, but this Agreement shall be construed and enforced as if that legal
and invalid provision had never been inserted herein.

 

6

 

 

15.7    Captions and Headings

 

The captions and headings in this Agreement are for convenience and reference
only, and they shall in no way be held to explain, modify, or construe the
meaning of the terms of this Agreement.

 

15.8    Counterpart Originals

 

This Agreement may be executed in multiple counterparts, each of which, when
executed shall be deemed to be an original and all of which together shall
constitute one and the same document.

 

15.9    Governing Law; Jurisdiction

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New Jersey without giving effect to the choice of law principles
thereof. The parties hereby consent to the jurisdiction of the state and federal
courts sitting in the State of New Jersey, and any Courts of Appeal therefrom,
in connection with any dispute arising in connection with this Agreement or the
provision by Service Provider of Services hereunder.

 

15.10   Use of Name.

 

Both parties agree that it will not use the name, logos, marks or trade names of
the other party (or its affiliates), including, without limitation, in any press
release or public announcement, or in the promotion of any product or service
without the prior written consent of such party’s Investor Relations department.
The obligations in this section shall survive expiration or termination of the
Agreement.

 

THIS AGREEMENT WILL NOT BE CONSIDERED ACCEPTED, APPROVED, OR OTHERWISE EFFECTIVE
UNTIL THE SIGNATURE OF EACH PARTY IS AFFIXED IN THE SPACE PROVIDED BELOW. PLEASE
BE ADVISED THAT A FULLY EXECUTED AGREEMENT MUST BE RETURNED TO AND RECEIVED BY
CCT WITHIN 60 DAYS OF THE GENERATION OF THE CONTRACT. IF NOT RECEIVED WITHIN
THAT PERIOD, CCT RESERVES THE RIGHT TO RE-EVALUATE THE TERMS AND CONDITIONS OF
THE AGREEMENT, INCLUDING HOLDING THE AGREEMENT NULL AND VOID.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to sign this Agreement upon the date first set forth above.

 

ENUMERAL BIOMEDICAL CORPORATION   CELGENE CELLULAR THERAPEUTICS       By: /s/
Arthur Tinkelenberg   By: /s/ George Matcham (Signature)       Name: Arthur
Tinkelenberg, PhD   Name: George Matcham (Print)       Title: Chief Executive
Officer   Title: COO & SVP       Date: March 14th 2012   Date: 3-27-12          
Approved for Legal Content: 3/22/2012

 

7

 

 

WORK ORDER Nr. 1

 

Work Order for assay assessment for *

 

Celgene Corporation and Service Provider have entered into a Master Service
Provider Agreement dated March 14, 2012 (the “Agreement”) which provides that a
Work Order be entered into to set out with specificity the details of a
particular study and Services. The terms contained herein are pursuant to and
governed by such Agreement.

 

This Work Order is effective as of October 29th, 2012, and shall terminate as of
December 31st, 2013, and is by and between Celgene Cellular Therapeutics (a
whole owned subsidiary of Celgene Corporation) with its address located at 33
Technology Drive, 2nd Floor, Warren, NJ 07059 (hereinafter “CCT”) and Enumeral
Biomedical Corporation, with its address located at 1450 Broadway, 24th Floor,
New York, NY 10018 (hereinafter “Service Provider”).

 

I.Description of Services:

 

This Work Order has been generated based on the assumptions listed below:

·    Deliverable 1 – An assay using Service Provider’s technology will be
designed that will encompass *. Deliverable 1 will be considered completed upon
CCT’s review and approval from data of applying the assay to *.

·    Deliverable 2 – After feedback from CCT, the assay will be optimized in
order to be applied to *. Deliverable 2 will be considered completed upon CCT’s
review and approval of the data from applying the newly-optimized assay to *.

·    Deliverable 3 – Data comprising * and * from * and acceptable controls will
be delivered to CCT. Deliverable 3 will be considered completed upon delivery
and approval of data from CCT.

 

II.Key Personnel

 

Derek Brand has been identified as Key Personnel, according to the terms of the
Agreement.

 

III.Payment Schedule

 

Service Provider will invoice Celgene for all services completed for the budget
category for which a trigger has been achieved:

 

Milestone   Payment Amount Initiation of project   * Review and Approval of data
from Deliverable No. 1   * Review and Approval of data from Deliverable No. 2  
* Completion of project (Deliverable 3)   * Total   *

 

·    *, and affiliated reagents totaling an estimated *.

 

Page 1 of 2

 

 

Professional Costs:

 

Total professional costs for the services shall not exceed * and will be paid
according to the following schedule, unless otherwise agreed. A final
reconciliation of budget line items and services completed will be performed
prior to submitting the final invoice. Such reconciliation will be evidenced in
a Change Order, if required and reflected in the final invoice.

 

Pass-Through Costs

 

Total pass-through costs for the services shall not exceed * unless otherwise
agreed to by both parties and shall be invoiced and reimbursed on a monthly
basis.

 

Invoices must reference the purchase order (PO) number and are to be sent to the
attention of:

 

Celgene Corporation

Attn: Accounts Payable

P.O. Box 1007

Summit, NJ 07902-1007

Referencing: *

 

Celgene shall pay the amount of each invoice received from Service Provider
within forty-five (45) days of receipt by Celgene, unless Celgene has notified
Service Provider within such forty-five (45) day period that it disputes any
particular invoiced item(s), which dispute the parties shall attempt in good
faith to resolve.

 

Because of the difficulty in substantiating the validity of claims for payment
increases with time, Celgene reserves the right to decline to pay for expenses
that are invoiced more than ninety (90) days after an expense has been incurred.
In no event will Celgene pay on invoices submitted more than one hundred eighty
(180) days after an expense has been incurred.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the parties have executed this Work Order the day and year
set forth above.

 

Enumeral Biomedical Corporation   Celgene Corporation       By: /s/ Arthur H.
Tinkelenberg   By: Please see attached       Title:  Arthur H. Tinkelenberg,
President & CEO   Title: ________________________________      
Date:  10/19/2012   Date: ________________________________

 

Page 2 of 2

